149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.S.W. BOSTON, as ward of Peter Northington; Phillip Mays, onbehalf of themselves and all other similarlysituated, Appellants,v.UNITED INSURANCE COMPANY OF AMERICA; Unitrin, Inc.; RichardCarl Vie, Appellees.Ollie WHEATON, Individually and on behalf of all otherssimilarly situated, Appellant,v.UNITED INSURANCE COMPANY OF AMERICA; Unitrin, Inc.; RichardC. Vie, Appellees.
Nos. 97-3831EA, 97-3968EA.
United States Court of Appeals, Eighth Circuit.
Submitted: April 17, 1998.Filed: April 22, 1998.

Appeals from the United States District Court for the Eastern District of Arkansas.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
This appeal has been submitted on the briefs.  Having considered the record and the parties' submissions, we agree with the district court's analysis.  We conclude that no error of law appears in the district court's order and that an extended discussion is unnecessary.  We also decline to consider the arguments appellants raise for the first time on appeal.  We thus affirm for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.


2
A true copy.